RYMER, Circuit Judge,
concurring in part and dissenting in part:
I, too, do not like the idea of a person being held without a telephone call, and there *691are many reasons (as the majority suggests) why it’s a good idea to allow prompt communication. But I do not believe Halvorsen was denied due process just because he couldn’t call his wife for six hours, at least not under the circumstances of this case.
Halvorsen’s wife knew where he was, but Halvorsen wanted to call her so that she could testify that he had not been drinking that evening.1 However, involuntary civil confinement does not require an adversarial, pre-deprivation hearing, Doe v. Gallinot, 657 F.2d 1017, 1024 (9th Cir.1981), so Halvorsen could not have suffered injury of constitutional dimension on this account. Nor did he have a Sixth Amendment right to counsel to protect by a phone call. And he did not at trial (and does not on appeal) assert a First Amendment violation.
Nevertheless the majority locates a right to telephone access in the due process clause based on cases that have found it unconstitutional to hold incommunicado a criminal defendant — which Halvorsen wasn’t — or an involuntarily committed mental patient — which he also wasn’t — for significantly longer periods of time than he was. Franco-de Jerez v. Burgos, 876 F.2d 1038 (1st Cir.1989) (thirteen day incarceration without call); Walters v. Western State Hosp., 864 F.2d 695 (10th Cir.1988) (mental patient unlawfully detained and held incommunicado for 7-10 days). See also Strandberg v. City of Helena, 791 F.2d 744 (9th Cir.1986) (noting that courts have recognized detainees’ and prisoners’ First Amendment right to telephone access subject to reasonable limitations, and finding nothing unreasonable about declining to allow telephone call in the first thirty minutes of detention); Rodgers v. Lincoln Towing Service, Inc., 771 F.2d 194 (7th Cir.1985) (no constitutional violation from denial of call to counsel for ten and one-half hours). Whether or not a detox detainee has a right to call outside at some point, I see no basis in these authorities, or in the record of this case, for concluding that CCC acted so unreasonably that it could have denied Halvorsen (who was intoxicated) due process by holding him for the six hours he was at the detox facility without a call to his wife (who knew where he was).
As there was no reversible error in my judgment, I dissent from Part II C 3 of the opinion.2

. He requested a jury instruction to this effect.


. There is no reason for me to reach the issue of qualified immunity.